Exhibit 10.1


AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND AMENDMENT TO AMENDED AND RESTATED FINANCIAL COVENANTS AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment to Amended and Restated Credit Agreement and Amendment to Amended
and Restated Financial Covenants Amendment to Amended and Restated Credit
Agreement (“Amendment”) is made as of December 16, 2009, amending that certain
Credit Agreement (as defined below) between CASTLE PINES CAPITAL LLC, a Delaware
limited liability company (“CPC”), having its chief executive office located at
116 Inverness Drive East, Suite 375, Englewood, Colorado  80112 and INX INC., a
Delaware corporation, having its chief executive office located at 11757 Katy
Freeway, Suite 500, Houston, Texas  77079 (“Reseller”).
 
WHEREAS, INX and CPC entered in to that certain Amended and Restated Credit
Agreement dated April 30, 2007, as amended by that certain Acquisition Facility
Amendment to Amended and Restated Credit Agreement dated August 1, 2007, as
amended by that certain Amended and Restated Financial Covenants Amendment to
Amended and Restated Credit Agreement effective as of the 31st day of August,
2007, as amended by that certain Amendment to Amended and Restated Credit
Agreement adding Select, Inc. as a Reseller and as amended by the Amendment
dated the date hereof (collectively, the “Credit Agreement”) between CPC and
Reseller, providing the availability for credit to finance inventory on behalf
of Reseller; and
 
WHEREAS, Reseller has requested that CPC (a) amend Section 1 of the Credit
Agreement to increase the Line of Credit; (b) amend Section 17 of the Credit
Agreement to extend the Termination Date to December 31, 2011, and (c) amend the
Amended and Restated Financial Covenants Amendment to Amended and Restated
Credit Agreement; and
 
WHEREAS, CPC is willing to accommodate such request for credit upon and subject
to the terms, conditions and provisions of this Amendment and the Documents;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Reseller and CPC hereby mutually covenant and agree as follows:
 
SECTION 1.                                Definitions.  All capitalized terms
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement.
 
SECTION 2.                                Amendments to Credit Agreement.
 
A.           Section 1 of the Credit Agreement, Extensions of Credit, is amended
by deleting the first sentence of such section and replacing same with the
following new sentence:
 
“Subject to the terms of this Amended and Restated Credit Agreement together
with the Amended and Restated Financial Covenants as set forth in that certain
Amendment to Amended and Restated Credit Agreement and Amendment to Amended and
Restated Financial Covenants Amendment to Amended and Restated Credit Agreement
dated as of December 16, 2009, and Paydown Amendment to Amended and Restated
Credit Agreement dated April 30, 2007 (collectively, this “Agreement”), CPC has
made a discretionary line of Credit up to a maximum aggregate amount of Seventy
Million Dollars ($70,000,000) outstanding funded indebtedness (the “Line of
Credit”) available to Reseller.”
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Section 17 of the Credit Agreement, Terms and Termination, is
amended by deleting the existing Section 17 in its entirety and replacing same
with the following:
 
“Terms and Termination.  The term of this Agreement, unless sooner terminated in
accordance with this Agreement, shall terminate on December 31, 2011 (subject to
renewal as provided below, the “Termination Date”), provided, however, that (a)
this Agreement shall automatically renew for one (1) year periods from year to
year thereafter unless terminated by the Reseller upon written notice at least
90 days prior to the current Termination Date; (b) CPC may terminate this
Agreement immediately (i) by written notice to Reseller if Reseller shall lose
or relinquish any right to sell or deal in any Financed Inventory or (ii) upon a
Default; or (c) CPC may terminate the Inventory Facility and the Revolving
Credit Facility at any time by at least 60 days prior written notice by CPC to
Reseller; provided however, where Reseller requests further time be provided
within the 60 day notice period CPC will agree to an extension of 30 more
days.  Upon termination of this Agreement, all Indebtedness owed to CPC shall
become immediately due and payable without notice or demand.  Upon any
termination, Reseller shall remain liable to CPC for all Indebtedness to CPC,
including without limitation interest, fees, charges and expenses arising prior
to or after the effective date of termination, and all of CPC's rights and
remedies and its security interest shall continue until all Indebtedness to CPC
is indefeasibly paid in full and all obligations of Reseller are performed.”
 
SECTION 2.  Amendment to Amended and Restated Financial Covenants.
 
The Amended and Restated Financial Covenants Amendment to the Credit Agreement,
is hereby amended and restated in its entirety as follows:
 
“AMENDED AND RESTATED FINANCIAL COVENANTS AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT
 
1.           ‘Current Ratio.  Reseller will at all times maintain on a
consolidated basis a ratio of current assets to Current Liabilities of at least
1.15:1.0.


For purpose of this paragraph ‘Current Liabilities’ includes (a) all obligations
classified as current liabilities under generally accepted accounting
principles, plus (b) all principal amounts outstanding under revolving lines of
credit, whether classified as current or long-term, which are not already
included under (a) above; provided, however, that (i) only scheduled principal
payments in connection with the CPC Acquisition Loan for any 12 month period
shall be deemed to be Current Liabilities for the purposes of compliance with
this Current Ratio covenant and (ii) ‘CPC Acquisition Loan’ means the
acquisition loan made by CPC to Reseller on August 31, 2007, in the aggregate
principal amount of Six Million Dollars ($6,000,000).  This ratio will be
calculated at the end of each fiscal quarter, using fiscal year-to-date results
on an annualized basis.’


2.           ‘Tangible Net Worth.  Reseller will at all times maintain on a
consolidated basis tangible net worth equal to at least Eleven Million Dollars
($11,000,000).


For purpose of this paragraph:  (i) ‘Tangible Net Worth’ means as of any date
the sum of Reseller’s (i) net worth as reflected on the last twelve-month
consolidated fiscal financial statements of Reseller, plus (ii) net earnings
since the end of such fiscal year, both after provision for taxes and with
Inventory determined on a first in, first out basis, plus (iii) Subordinated
Debt, minus the sum of Reseller’s (A) intangible assets, including, without
limitation, deposits, unamortized leasehold improvements, goodwill, deferred
income taxes, franchises, licenses, patents, trade names, copyrights, service
marks, brand names, covenants not to compete and any other asset which would be
treated as an intangible under generally accepted accounting principles, plus
(B) prepaid expenses (however such item shall not include prepaid inventory),
plus (C) franchise fees, plus (D) notes, Accounts and other amounts owed to
Reseller by any Guarantor, affiliate or employee of Reseller plus (E) losses
since the end of such fiscal year, plus (F) interest in the cash surrender value
of officers or shareholders life insurance policies; and (ii) ‘Subordinated
Debt’ means liabilities subordinated to the Reseller’s obligations to CPC in a
manner acceptable to CPC, using CPC’s standard form.  This covenant will be
tested at the end of each fiscal quarter.’


3.           ‘Total Liabilities to Tangible Net Worth Ratio.  Reseller will at
all times maintain on a consolidated basis a ratio of Total Liabilities
(excluding liabilities subordinated to the Reseller’s obligations to CPC in a
manner acceptable to CPC, using CPC’s standard form) to Tangible Net Worth not
exceeding 6.00:1.00.
 
 
 

--------------------------------------------------------------------------------

 
 
For purpose of this paragraph:  (i) ‘Total Liabilities’ means the sum of current
liabilities plus long term liabilities; and (ii) ‘Tangible Net Worth’ means as
of any date the sum of (i) net worth as reflected on the last twelve-month
consolidated fiscal financial statements of Reseller, plus (ii) net earnings
since the end of such fiscal year, both after provision for taxes and with
Inventory determined on a first in, first out basis, plus (iii) Subordinated
Debt, minus the sum of Reseller’s (A) intangible assets, including, without
limitation, deposits, unamortized leasehold improvements, goodwill, deferred
income taxes, franchises, licenses, patents, trade names, copyrights, service
marks, brand names, covenants not to compete and any other asset which would be
treated as an intangible under generally accepted accounting principles, plus
(B) prepaid expenses (however such item shall not include prepaid inventory),
plus (C) franchise fees, plus (D) notes, Accounts and other amounts owed to
Reseller by any Guarantor, affiliate or employee of Reseller plus (E) losses
since the end of such fiscal year, plus (F) interest in the cash surrender value
of officers or shareholders life insurance policies.  This ratio will be
calculated at the end of each fiscal quarter, using fiscal year-to-date results
on an annualized basis.”
 
SECTION 4.  Full Force and Effect.  Except as specifically amended hereby, all
of the terms and conditions of the Credit Agreement as amended, the Documents,
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and the same are
hereby ratified and confirmed.  This Amendment, the Credit Agreement, and the
other Documents constitute legal, valid and binding obligations of Reseller and
are enforceable against Reseller in accordance with their respective terms.
 
SECTION  5.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.
 
SECTION  6.  Governing Law.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of Colorado.
 
[signature page(s) to follow]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Reseller and CPC has caused this Amendment to be executed by
its authorized officers as of the day and year first above written.
 
 

    INX INC., as Reseller             ATTEST:            
By:
/s/ Brian Fontana   /s/ Joseph E. Horzepa     Name: Brian Fontana   Joseph E.
Horzepa, Secretary       Title: Vice President & CFO                      
ATTEST:                   /s/ James H. Long         James H. Long, Chief
Executive Officer        

 
 



  CASTLE PINES CAPITAL LLC          
 
By:
/s/ John Schmidt       Name: John Schmidt       Title: Managing Partner        
 


